Citation Nr: 1541410	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-16 636A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1963 to April 1967 and from July 1967 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

On September 16, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, requesting withdrawal of the appeal of initial disability rating in excess of 50 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of initial disability rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On September 16, 2015, prior to the promulgation of a decision in the appeal, through the authorized representative, the Veteran requested withdrawal of the appeal of initial disability rating in excess of 50 percent for PTSD; therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


